COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Lawrence Edward Thompson v. The State of Texas

Appellate case number:    01-21-00705-CR

Trial court case number: 1703989 & 1703989A

Trial court:              228th District Court of Harris County

       The trial court clerk is ORDERED to file a supplemental clerk’s record containing the
following:
       (1) Judgment dated April 13, 2021 in trial court cause number 1703989 (image no.
           95289678) and
       (2) Application for a Writ of Habeas Corpus Seeking Relief from Final Felony Conviction
           Under Code of Criminal Procedure Article 11.07 dated September 21, 2021 in trial
           court cause number 1703989A (image no. 98016738).
See TEX. R. APP. P. 34.5(c)(1). The supplemental clerk’s record shall be filed in this Court within
15 days of this order.


       It is so ORDERED.

Judge’s signature: _____/s/ Sherry Radack______
                    Acting individually  Acting for the Court


Date: ___March 8, 2022______